Exhibit 10.1

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

AMENDED AND RESTATED
INDEPENDENT DIRECTOR STOCK OPTION PLAN
(As of July 20, 2010)

 

ARTICLE I
GENERAL

 

1.1           PURPOSE.  Effective as of August 31, 2005, Inland American Real
Estate Trust, Inc., a Maryland corporation (the “Company”), adopted the
Independent Director Stock Option Plan (the “Original Plan”).  The Company
hereby amends and restates the Original Plan as this Amended and Restated
Independent Director Stock Option Plan (the “Plan”).  The purpose of the Plan is
to foster and promote the long-term financial success of the Company by
attracting and retaining outstanding non-employee directors by enabling them to
participate in the Company’s growth through the granting of Options (as defined
in Section 2.1(a) hereof) that entitle them to purchase shares of the Company’s
common stock, par value $0.001 per share (“Shares”).

 

1.2           PARTICIPATION.  Only directors of the Company who, at the time an
Option is granted, are “Non-Employee Directors” as such term is defined in
Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as amended
(“Rule 16b-3”), or any similar rule which may subsequently be in effect (the
“Independent Directors”), are eligible to receive Options under the Plan.

 

1.3           SHARES SUBJECT TO THE PLAN.  Shares to be issued upon exercise of
Options granted under the Plan shall be from authorized but unissued Shares of
the Company.  A maximum of 75,000 Shares, including Shares issued under the
Original Plan (the “Plan Maximum”), may be issued for all purposes under the
Plan (subject to adjustment pursuant to Section 3.2 hereof), and the Company
reserved 75,000 authorized but unissued Shares as of the date the Original Plan
was established for issuance upon exercise of Options granted under the Plan. 
Any Shares reserved for issuance under Options that for any reason are canceled
or terminated without having been exercised shall not be counted in determining
whether the Plan Maximum has been reached.  Options for fractional shares shall
not be granted.

 

1.4           GENDER AND NUMBER.  Except when otherwise indicated by the
context, words in the masculine gender when used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.

 

ARTICLE II
STOCK OPTION AWARDS

 

2.1           AWARD OF STOCK OPTIONS.

 

(a)           Effective on the date on which an Independent Director becomes a
member of the Board of Directors of the Company (the “Board of Directors”), each
Independent Director who satisfies the conditions set forth in Section 1.2
hereof will automatically be awarded a stock option (an “Initial Option”) under
the Plan to purchase 3,000 Shares (subject to adjustment pursuant to Section 3.2
hereof).  Effective on the date

 

--------------------------------------------------------------------------------


 

of each Annual Meeting of Stockholders of the Company (an “Annual Meeting”)
after the award of an Initial Option, each Independent Director then in office
who satisfies the conditions set forth in Section 1.2 hereof will automatically
be awarded a stock option (a “Subsequent Option” or the “Subsequent Options”,
collectively with the “Initial Options” referred to herein as an “Option” or
“Options”) to purchase 500 Shares (subject to adjustment pursuant to Section 3.2
hereof).  The Options are not intended to qualify as “incentive stock options”
as defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(b)           Notwithstanding any other provision of this Plan, no Options shall
be issued pursuant to Section 2.1(a) hereof to the extent that the issuance of
such Options would: (i) enable the Independent Directors as a group to hold more
than ten percent (10.0%) of the issued and outstanding Shares if such Options
were exercised; (ii) result in the Company being “closely held” within the
meaning of Code Section 856(h); (iii) cause the Company to own, directly or
constructively, ten percent (10.0%) or more of the ownership interests in a
tenant of the property of the Company (or of the property of one or more
partnerships in which the Company is a partner), within the meaning of Code
Section 856(d)(2)(B); or (iv) cause, in the opinion of counsel to the Company,
the Company to fail to qualify (or create, in the opinion of counsel to the
Company, a material risk that the Company would no longer qualify) as a real
estate investment trust within the meaning of Code Section 856.  To the extent
that the issuance of Options pursuant to Section 2.1(a) hereof would violate any
of the foregoing limitations, the number of Shares that may be purchased under
the Options to be issued to each of the Independent Directors shall be reduced
pro rata.  To the extent that the number of Shares that may be purchased under
Options issued to an Independent Director is reduced in any year as a result of
the application of the foregoing limitations, Options to purchase such Shares
shall be issued to the Independent Director in any subsequent year in which
issuance of such Options, after taking into account the Options to be issued to
the Independent Directors in such subsequent year under Section 2.1(a) hereof,
would not violate the limitations imposed by this Section 2.1(b).  To the extent
that the issuance of an Option is delayed until a subsequent year under this
Section 2.1, the Option shall be treated for all purposes under this Plan as
having been issued in such subsequent year.

 

2.2           STOCK OPTION CERTIFICATES.  The award of an Option shall be
evidenced by a certificate executed by an officer of the Company in
substantially the form attached hereto as Exhibit A.

 

2.3           EXERCISE PRICE.  The purchase price of a Share (the “Exercise
Price”) under each Initial Option granted shall be the Fair Market Value (as
defined in Section 3.5 hereof) of a Share on the date of the grant.  The
Exercise Price under each Subsequent Option granted on the date of any Annual
Meeting shall be the Fair Market Value of a Share on the last business day
immediately preceding the date of the Annual Meeting.

 

2.4           EXERCISE AND TERM OF OPTIONS.

 

(a)           Options may be exercised by the delivery of written notice of
exercise and payment of the aggregate Exercise Price for the Shares to be
purchased to the Secretary

 

2

--------------------------------------------------------------------------------


 

of the Company.  The Exercise Price may be paid in cash, by check, bank draft or
money order.  No Shares shall be issued in connection with the exercise of an
Option until full payment of the aggregate Exercise Price for such Shares has
been made to the Company.  Except to the extent expressly authorized by the
Board of Directors, the Company shall not issue share certificates representing
the purchased Shares.  All Shares issued upon exercise of an Option shall be
recorded on the books and records of the Company.  As soon as practicable after
receipt of each notice and full payment of the aggregate Exercise Price pursuant
to this Section 2.4(a), the Company shall issue the purchased Shares to the
Independent Director along with a statement containing information substantially
similar to Exhibit B hereto and any other information required pursuant to
applicable law.  All Shares issued upon exercise of an Option shall be subject
to the restrictions contained in the Company’s Articles of Incorporation and
Bylaws.  An Independent Director shall have none of the rights of a stockholder
in the Company until the Shares underlying the Option(s) exercised are issued
and the foregoing statement delivered to the Independent Director.

 

(b)           To the extent expressly authorized by the Board of Directors, each
certificate for Shares issued upon exercise of an Option shall bear a legend
containing information substantially similar to Exhibit B.  Any certificate for
Shares issued at any time in exchange or substitution for any other certificate
bearing such legend shall also bear a legend containing information
substantially similar to Exhibit B.  Each certificate for Shares issued upon
exercise of an Option shall also bear any legends required by the Company’s
Articles of Incorporation or Bylaws applicable law, and the transferability of
the certificate and the Shares represented thereby shall be subject to the
restrictions contained in the Company’s Articles of Incorporation and Bylaws.

 

(c)           An Independent Director’s Initial Option shall (subject to
Section 3.1 hereof) become exercisable as follows: (i) 1,000 shares on the date
of grant; (ii) an additional 1,000 shares on the first anniversary of the date
of grant; and (iii) an additional 1,000 shares on the second anniversary of the
date of grant; and shall continue to be exercisable until the first to occur of:
(i) the tenth anniversary of the date of grant; (ii) the removal for cause of
the Independent Director as an Independent Director; or (iii) three months
following the date the Independent Director ceases to be an Independent Director
for any other reason except death or disability.  Each of an Independent
Director’s Subsequent Options shall (subject to Section 3.1 hereof) become fully
exercisable on the second anniversary of the date on which the Subsequent
Option(s) was granted and shall continue to be exercisable until the first to
occur of: (i) the tenth anniversary of the date of grant; (ii) the removal for
cause of the Independent Director as an Independent Director; or (iii) three
months following the date the Independent Director ceases to be an Independent
Director for any other reason except death or disability.  Notwithstanding the
foregoing, Options granted under this Plan shall continue to be exercisable in
the case of death or disability for a period of one year after death or the
disabling event; provided that the death or disabling event occurs while the
person is an Independent Director and prior to his or her removal for cause,
resignation or ceasing to be an Independent Director for any other reason and
the Option is otherwise exercisable on the date of the death or disabling event;
provided, however, if the Option is exercised within the first six months after
it becomes exercisable, any Shares issued pursuant to such exercise may not be
sold

 

3

--------------------------------------------------------------------------------


 

until the six month anniversary of the date of the grant of the Option. An
Independent Director is removed “for cause” for gross negligence or willful
misconduct in the execution of his duties, or for conviction of, or entry of a
plea of guilty or nolo contendere to, any felony or any act of fraud,
embezzlement, misappropriation, or a crime involving moral turpitude.

 

(d)           Notwithstanding any other terms or provisions herein to the
contrary, no Option may be exercised if, in the opinion of the Company’s
counsel, such exercise would jeopardize the Company’s status as a real estate
investment trust under the Code.

 

ARTICLE III
MISCELLANEOUS PROVISIONS

 

3.1           NONTRANSFERABILITY; BENEFICIARIES.  No Option awarded under the
Plan shall be transferable by the Independent Director otherwise than by will
or, if the Independent Director dies intestate, by the laws of descent and
distribution. All Options exercised during the Independent Director’s lifetime
shall be exercised only by the Independent Director or his legal
representative.  Any transfer contrary to this Section 3.1 will nullify the
Option.  Notwithstanding any other provisions of this Plan, Options granted
under this Plan shall continue to be exercisable in the case of death or
disability for a period of one year after death or the disabling event in
accordance with the terms of Section 2.4(c) hereof.  Each Independent Director
may name, from time to time, any beneficiary or beneficiaries (who may be named
contingently or successively) who may exercise his or her Options.  Each
designation will revoke all prior designations by the Independent Director, must
be in writing and will be effective only when filed with the Secretary of the
Company during the Independent Director’s lifetime.

 

3.2           ADJUSTMENT UPON CERTAIN CHANGES.

 

(a)           If the outstanding Shares are (i) increased or decreased or
(ii) changed into, or exchanged for, a different number or kind of shares or
securities of the Company, through a reorganization or merger in which the
Company is the surviving entity, or through a combination, recapitalization,
reclassification, stock split, stock dividend, stock consolidation or otherwise,
an appropriate adjustment shall be made in the number and kind of Shares that
may be issued pursuant to an Option and in the minimum number of Shares that
must be issued and outstanding prior to the issuance of the Initial Options
pursuant to Section 2.1(a)(iii) hereof.  A corresponding adjustment to the
consideration payable with respect to all Options granted prior to any such
change shall also be made.  Any such adjustment, however, shall be made without
change in the total payment, if any, applicable to the portion of the Option not
exercised but with a corresponding adjustment in the Exercise Price for each
Share.

 

(b)           Upon the dissolution or liquidation of the Company, or upon a
reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the Company is not the surviving corporation,
or upon sale of all or substantially all of the Company’s assets, the Plan shall
terminate, and any outstanding Options shall terminate and be forfeited;
provided, however, holders of Options may exercise any Options that are
otherwise exercisable immediately prior to the dissolution,

 

4

--------------------------------------------------------------------------------


 

liquidation, consolidation or merger.  Notwithstanding the foregoing, the Board
of Directors may provide in writing in connection with, or in contemplation of,
any such transaction for any or all of the following alternatives (separately or
in combinations): (i) for the assumption by the successor corporation of the
Options theretofore granted or the substitution by such corporation for such
Options of awards covering the stock of the successor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices; (ii) for the continuance of the Plan by such successor
corporation in which event the Plan and the Options shall continue in the manner
and under the terms so provided; or (iii) for the payment in cash or Shares in
lieu of and in complete satisfaction of such Options.

 

3.3           AMENDMENT, SUSPENSION AND TERMINATION OF PLAN.  The Board of
Directors may suspend or terminate the Plan or any portion thereof at any time
and may amend it from time to time in such respects as the Board of Directors
may deem necessary, appropriate or advisable in order that any Options
thereunder shall conform to or otherwise reflect any change in applicable laws
or regulations, or to permit the Company or the Independent Directors to enjoy
the benefits of any change in applicable laws or regulations, or in any other
respect the Board of Directors may deem to be in the best interests of the
Company; provided, however, that no such amendment shall, without stockholder
approval to the extent required by law, or any agreement or the rules of any
national securities exchange upon which the Shares may be listed or of any
inter-dealer quotation system on which Shares may be traded: (a) except as
provided in Section 3.2 hereof, materially increase the number of Shares that
may be issued under the Plan; (b) materially modify the requirements as to
eligibility for participation in the Plan; (c) materially increase the benefits
accruing to Independent Directors under the Plan; or (d) extend the termination
date of the Plan.  No such amendment, suspension or termination shall:
(x) impair the rights of Independent Directors under any outstanding Option
without the consent of the Independent Directors affected thereby; or (y) make
any change that would disqualify the Plan, or any other plan of the Company
intended to be so qualified, from the exemption provided by Rule 16b-3.

 

3.4           TAX WITHHOLDING.

 

(a)           The Company shall have the power to withhold, or require an
Independent Director to remit to the Company, an amount sufficient to satisfy
any withholding or other tax due from the Company with respect to any amount
payable or Shares issuable under the Plan, and the Company may defer such
payment or issuance unless indemnified to its satisfaction.

 

(b)           Subject to the consent of the Board of Directors, due to the
exercise of an Option, an Independent Director may make an irrevocable election
(an “Election”) to: (a) have Shares otherwise issuable hereunder withheld;
(b) tender back to the Company Shares received; or (c) deliver back to the
Company previously acquired Shares having a Fair Market Value sufficient to
satisfy all or part of the Independent Director’s estimated tax obligations
associated with the transaction.  Such Election must be made by an Independent
Director prior to the date on which the relevant tax obligation arises.  The
Board of Directors may disapprove of any Election, may suspend or terminate the
right to

 

5

--------------------------------------------------------------------------------


 

make Elections, or may provide with respect to any Option under this Plan that
the right to make Elections shall not apply to such Option.

 

3.5           DEFINITION OF FAIR MARKET VALUE.  As used in this Plan, “Fair
Market Value” means: on any date, the average of the Closing Price (as defined
below) per Share for the five consecutive Trading Days (as defined below) ending
on such date. The “Closing Price” on any date shall mean the last sale price,
regular way (as defined below), or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, in either
case as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the principal national
securities exchange on which the Shares are listed or admitted to trading or, if
the Shares are not listed or admitted to trading on any national securities
exchange, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in the Shares selected by the Board
or, if there is no professional market maker making a market in the Shares, the
price at which the Company is then offering Shares to the public if the Company
is then engaged in a public offering of Shares, or if the Company is not then
offering Shares to the public, the price per Share at which a Stockholder may
purchase Shares pursuant to the Company’s Distribution Reinvestment Plan (the
“DRP”) if such DRP is then in existence, provided that, if the DRP permits
purchase at a price per Share based on a discount from the value per Share, the
value per Share at which the DRP price per Share is based, or if the DRP is not
then in existence, the fair market value of a Share as determined by the
Company, in its sole discretion.  “Trading Day” shall mean a day on which the
principal national securities exchange or national automated quotation system on
which the Shares are listed or admitted to trading is open for the transaction
of business or, if the Shares are not listed, shall mean any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of
Illinois are authorized or obligated by law or executive order to close. The
term “regular way” means a trade that is effected in a recognized securities
market for clearance and settlement pursuant to the rules and procedures of the
National Securities Clearing Corporation, as opposed to a trade effected
“ex-clearing” for same-day or next-day settlement.

 

3.6           PLAN NOT EXCLUSIVE.  The adoption of the Plan shall not preclude
the adoption by appropriate means of any other stock option or other incentive
plan for Independent Directors or other directors of the Company.

 

3.7           LISTING, REGISTRATION AND LEGAL COMPLIANCE.

 

(a)           Each Option shall be subject to the requirement that if at any
time counsel to the Company shall determine that the listing, registration or
qualification thereof or of any Shares or other property subject thereto upon
any national securities exchange or inter-dealer quotation system, or under any
foreign, federal or state securities or other law or regulation, or the consent
or approval of any governmental body or the taking of any other action to comply
with or otherwise, with respect to any such law or regulation, is necessary,
appropriate or advisable as a condition to or in connection with the award of
such Option or the issue, delivery or purchase of Shares or other property
thereunder, no such Option may be exercised or paid in Shares or other property
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained free of any conditions not
acceptable to the Company, and the holder of the

 

6

--------------------------------------------------------------------------------


 

award will supply the Company with such certificates, representations and
information as the Company shall request and shall otherwise cooperate with the
Company in effecting or obtaining such listing, registration, qualification,
consent, approval or other action.

 

(b)           The Company may at any time impose any limitations upon the
exercise, delivery or payment of any Option which, in the opinion of the Board
of Directors, are necessary, appropriate or advisable in order to cause the Plan
or any other plan of the Company to comply with Rule 16b-3.  If the Company, as
part of an offering of securities or otherwise, finds it desirable because of
foreign, federal or state legal or regulatory requirements to reduce the period
during which Options may be exercised, the Board of Directors may, without the
holders’ consent, so reduce such period on not less than fifteen (15) days
written notice to the holders thereof.

 

3.8           RIGHTS OF INDEPENDENT DIRECTORS.  Nothing in the Plan shall confer
upon any Independent Director any right to serve as an Independent Director for
any period of time or to continue serving at his present or any other rate of
compensation.

 

3.9           NO OBLIGATION TO EXERCISE OPTION.  The granting of an Option shall
impose no obligation upon the Independent Director to exercise such Option.

 

3.10         REQUIREMENTS OF LAW; GOVERNING LAW.  The granting of Options under
this Plan shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or any national securities
exchange or inter-dealer quotation system as may be required.  The Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
internal laws of the State of Illinois without giving effect to its conflicts of
law principles.  The provisions of this Plan shall be interpreted so as to
comply with the conditions or requirements of Rule 16b-3, unless a contrary
interpretation of any such provision is otherwise required by applicable law.

 

[The remainder of this page intentionally blank]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF OPTION CERTIFICATE

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE DISTRIBUTED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES
LAWS.

 

INLAND AMERICAN REAL ESTATE TRUST, INC.
AMENDED AND RESTATED
INDEPENDENT DIRECTOR STOCK OPTION PLAN
OPTION CERTIFICATE

 

CERTIFICATE NO.     

 

THIS OPTION CERTIFICATE (this “Certificate”) is made and entered into as of the
             day of                                 , 20     (the “Grant Date”),
by and between INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation
(the “Company”), and                                                        (the
“Optionee”) under and pursuant to the Inland American Real Estate Trust, Inc.
Amended and Restated Independent Director Stock Option Plan (the “Plan”).

 

Except where the context otherwise requires, all capitalized terms that are not
defined in this Certificate shall have the meanings set forth in the Plan.

 

The parties hereto agree as follows:

 

1.             GRANT OF OPTION.  In consideration of the services rendered and
to be rendered to the Company by the Optionee as an Independent Director of the
Company, and upon the determination by the Board of Directors of the Company
that the Optionee satisfies the conditions set forth in Section 1.2 of the Plan,
the Company hereby grants to the Optionee an Option (the “Option”) to purchase a
total of up to                              (                        ) shares of
the Company’s common stock, par value $0.001 per share (each share of such
common stock, a “Share” and collectively, the “Shares”).  The purchase price for
each Share (the “Exercise Price”) granted by this Option shall be
$               per Share, upon and subject to the terms and conditions set
forth in this Certificate and the Plan.  Shares that may be purchased upon
exercise of this Option are hereafter referred to as “Option Shares.”

 

2.             ACKNOWLEDGMENT BY OPTIONEE.  The Optionee hereby acknowledges:

 

(a)           that he or she has had an opportunity to review a copy of the
Plan;

 

A-1

--------------------------------------------------------------------------------


 

(b)           that any questions pertaining to the Plan, to this Option and to
the Option Shares have been answered by the Company to his or her satisfaction;

 

(c)           that he or she understands that the Plan is incorporated in this
Certificate by reference and is made a part of this Certificate as if fully set
forth in this Certificate; and

 

(d)           that the Plan shall control in the event that there is any
conflict between the Plan and this Certificate, and also with respect to any
matter not addressed in this Certificate.

 

3.             TIME OF EXERCISE.

 

(a)           [USE THE FOLLOWING SENTENCE FOR THE INITIAL OPTION GRANT ONLY — IF
OTHERWISE, DELETE.]  Subject to the provisions of this Section 3 and the
restrictions imposed in the Plan, this Option may be exercised in accordance
with the provisions of Section 4 below, in whole or in part, as follows: 
(i) 1,000 Option Shares on or after the Grant Date ([INSERT DATE]); (ii) an
additional 1,000 Option Shares on or after the first anniversary of the Grant
Date ([INSERT DATE]); and (iii) an additional 1,000 Option Shares on or after
the second anniversary of the Grant Date ([INSERT DATE]).  [USE THE FOLLOWING
SENTENCE FOR SUBSEQUENT OPTION GRANTS ONLY — IF OTHERWISE, DELETE.]  Subject to
the provisions of this Section 3 and the restrictions imposed in the Plan, this
Option may be exercised in accordance with the provisions of Section 4 below, in
whole or in part, on or after the second anniversary of the Grant Date ([INSERT
DATE]).  [THE FOLLOWING SENTENCES SHOULD NOT BE DELETED IN EITHER CASE.] 
Notwithstanding the foregoing sentence, except as otherwise provided in
paragraph (b) below of this Section 3, this Option may not be exercised after
the earliest to occur of the following dates:  (i) the date that is ten
(10) years from the Grant Date ([INSERT DATE]); (ii) the removal for cause of
the Optionee as an Independent Director; or (iii) three (3) months following the
date that the Optionee ceases to be an Independent Director of the Company for
any reason except death or disability.  For purposes of this Option, the term
“disability” (or any similar term) shall mean any bodily injury, disease,
illness, or emotional or nervous disorder that prevents the Optionee from
performing all of his or her material duties as an Independent Director of the
Company for a period of at least thirty (30) consecutive days.

 

(b)           Subject to the provisions of this Section 3 and the restrictions
imposed in the Plan, in the event that the Optionee becomes disabled or dies
while serving as an Independent Director of the Company, all outstanding Options
as to which the Optionee’s rights have become vested but which have not yet been
exercised may be exercised in accordance with the provisions of Section 4 below
by the Optionee (or his or her legal representative or designated beneficiary,
as the case may be) for a period of one (1) year following the date of the
disabling event or the Optionee’s death; provided, however, that if this Option
is exercised within the first six (6) months after it becomes exercisable, any
Shares issued pursuant to such exercise may not be sold until the six-month
anniversary of the Grant Date ([INSERT DATE]).

 

A-2

--------------------------------------------------------------------------------


 

4.             MANNER OF EXERCISE.

 

(a)           This Option may be exercised during the Optionee’s lifetime by the
Optionee or, in the case of the Optionee’s disability, the Optionee’s legal
representative.  Each Optionee may name, from time to time, any beneficiary or
beneficiaries (who may be named contingently or successively) who may exercise
this Option following the Optionee’s death (the “Optionee’s beneficiaries”);
provided, that in no event shall the Optionee’s beneficiaries be able to
exercise this Option at any time prior to the Optionee’s death unless the
beneficiary also is the Optionee’s legal representative.  Each designation will
revoke all prior designations by the Optionee, must be in writing to be valid
and will be effective only when filed with the Secretary of the Company during
the Optionee’s lifetime.  The Optionee also may revoke a designation without
designating a new beneficiary.  To be valid, the revocation must be in writing
and will be effective only when filed with the Secretary of the Company during
the Optionee’s lifetime.

 

(b)           This Option may be exercised only by delivery of a written notice
of exercise to the Company at its principal executive offices at 2901
Butterfield Road, Oak Brook, Illinois 60523, Attn: Secretary.  In the event that
the Company moves its principal executive offices, it shall notify the Optionee
in writing of the new address and this Option will thereafter be exercisable
only by the delivery of written notice of exercise to the Company at its new
principal executive offices.  Each notice of exercise shall state the number of
Option Shares being exercised and shall be signed by either the Optionee or, in
the event that this Option is being exercised by the Optionee’s legal
representative or the Optionee’s beneficiaries, by the Optionee’s legal
representative or the Optionee’s beneficiaries, as applicable.  In the case of
exercise by the Optionee’s legal representative, the notice shall be accompanied
by written evidence reasonably satisfactory to the Company of his or her
authority to act on behalf of the Optionee.  In the case of exercise by the
Optionee’s beneficiaries, the notice shall be accompanied by a copy of the
Optionee’s death certificate.  Each notice also must be accompanied by (x) the
original executed copy of this Certificate, (y) the aggregate Exercise Price for
the Option Shares being purchased and (z) such other documents or instruments as
the Company may require to comply with the then current federal and state income
tax and securities laws.

 

(c)           The Exercise Price may be paid in cash, by check, bank draft or
money order.  No Option Shares shall be issued in connection with an exercise of
this Option until full payment of the aggregate Exercise Price for such Option
Shares has been made to the Company.

 

(d)           In the event that this Option is exercised for less than all of
the Option Shares covered by this Certificate, and subject to the terms and
conditions of the Plan, the Company shall deliver an executed copy of a new
option certificate to the Optionee (or the legal representative of the Optionee
or the Optionee’s beneficiaries, if applicable) within sixty (60) days of
exercise, for the number of remaining Option Shares covered by this Certificate.

 

A-3

--------------------------------------------------------------------------------


 

5.             DELIVERY OF CERTIFICATES.

 

(a)           Except to the extent expressly authorized by the Board of
Directors, the Company shall not issue share certificates representing the
purchased Shares.  All Shares issued upon exercise of an Option shall be
recorded on the books and records of the Company.  As soon as practicable after
receipt of each notice and full payment of the aggregate Exercise Price pursuant
to Section 4 of this Certificate, the Company shall issue the purchased Shares
to the Optionee along with a statement containing information substantially
similar to Exhibit B to the Plan and any other information required pursuant to
applicable law.  All Shares issued upon exercise of an Option shall be subject
to the restrictions contained in the Company’s Articles of Incorporation and
Bylaws.  An Optionee shall have none of the rights of a stockholder in the
Company until the Shares underlying the Option(s) exercised are issued and the
foregoing statement delivered to the Optionee.

 

(b)           To the extent expressly authorized by the Board of Directors, each
certificate for Shares issued upon exercise of an Option shall bear a legend
containing information substantially similar to Exhibit B to the Plan.  Any
certificate for Shares issued at any time in exchange or substitution for any
other certificate bearing such legend shall also bear a legend containing
information substantially similar to Exhibit B to the Plan.  Each certificate
for Shares issued upon exercise of an Option shall also bear any legends
required by the Company’s Articles of Incorporation or Bylaws or applicable law,
and the transferability of the certificate and the Shares represented thereby
shall be subject to the restrictions contained in the Company’s Articles of
Incorporation and Bylaws.

 

6.             EFFECT OF CERTAIN CHANGES.  In accordance with Section 3.2 of the
Plan, if the number of outstanding shares of Common Stock shall be changed by
reason of a reorganization or merger in which the Company is the surviving
entity, or through a combination, recapitalization, reclassification, stock
split, stock dividend, stock consolidation or otherwise, the number of Option
Shares which are granted, the number of Option Shares which can be purchased on
a particular date and the Exercise Price per Option Share shall be appropriately
adjusted, as determined by the Company, to give proper effect to these changes. 
All adjustments made by the Company in good faith pursuant to this Section 6
shall be final, conclusive and binding on the Optionee.

 

7.             OPTIONS ARE NON-TRANSFERABLE.  This Option may not be assigned,
transferred, pledged or hypothecated in any way whether by operation of law or
otherwise (except by will, or if the Director dies intestate, by the laws of
descent and distribution).

 

8.             NO GUARANTEE OF DIRECTORSHIP.  Nothing in this Certificate shall
be deemed or construed to confer upon the Optionee any right to serve as a
Director for any period of time or to continue serving at his or her present or
any other rate of compensation.

 

9.             LIMITATION ON LIABILITY.  In the event that the Optionee shall
have designated a beneficiary or beneficiaries in accordance with Section 4 of
this Certificate and has not revoked such designation in accordance with
Section 4 of this Certificate, the Company shall

 

A-4

--------------------------------------------------------------------------------


 

be absolved of all further liability to the Optionee, the Optionee’s estate, the
Optionee’s spouse and the Optionee’s heirs, successors and assigns to the extent
that the Company issues Option Shares as directed by the beneficiary or
beneficiaries so designated upon exercise of this Option following the death of
the Optionee in accordance with the requirements of Section 4 of this
Certificate.  In addition, the Company shall be absolved of all further
liability to the Optionee, the Optionee’s estate, the Optionee’s spouse and the
Optionee’s heirs, successors and assigns to the extent that the Company issues
Option Shares as directed by the Optionee’s legal representative upon exercise
of this Option following the disability of the Optionee in accordance with the
requirements of Section 4 of this Certificate.

 

10.           TAX WITHHOLDING.  Subject to Section 3.4 of the Plan, the Company
shall have the power to withhold, or require the Optionee to remit to the
Company, an amount sufficient to satisfy any withholding or other tax due from
the Company with respect to any amount payable or the Option Shares issuable
under the Plan, and the Company may defer payment or issuance unless indemnified
to its satisfaction by the Optionee for such amounts.

 

11.           MISCELLANEOUS.

 

(a)           This Option may not be exercised with respect to a fraction of any
Option Share.

 

(b)           Except as provided in Section 2(c) and Section 2(d) of this
Certificate, this Certificate (i) constitutes the entire agreement between the
Company and the Optionee regarding the subject matter of this Option and
(ii) supersedes and replaces all correspondence, understandings and
communications between the parties hereto with regard to this Option, which, if
claimed or believed by any person to exist, shall be disregarded and shall not
be relied upon for any purpose.  No modification or amendment of any of the
terms of this Certificate shall be valid if not made in writing and no such
writing shall be binding on the Company if not signed by its Chairman, President
or one of its Vice Presidents and attested by its Secretary or an Assistant
Secretary.

 

(c)           This Certificate shall be governed by and construed in accordance
with the internal laws of the State of Illinois without giving effect to its
conflicts of law principles, except to the extent preempted by federal law.

 

(d)           This Certificate shall be binding upon the successors and assigns
of the Optionee and the Company.

 

(e)           If any provision of this Certificate, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Certificate, or the application of such provisions to persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

 

[The remainder of this page intentionally blank]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed by
its duly authorized corporate officers, and the Optionee has duly executed this
Certificate, all as of the date and year first above written.

 

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

                                                              , Secretary

 

 

ACKNOWLEDGED AND AGREED:

 

OPTIONEE

 

Signature:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

STATEMENT TO BE ISSUED UPON EXERCISE OF OPTIONS

 

The Shares are subject to restrictions on Beneficial Ownership and Constructive
Ownership and Transfer for the purpose of the Company’s maintenance of its
status as a Real Estate Investment Trust (“REIT”) under the Internal Revenue
Code of 1986, as amended (the “Code”).  Subject to certain further restrictions
and except as expressly provided in the Company’s Articles of Incorporation:
(i) no Person may Beneficially Own or Constructively Own shares of the Company’s
Common Stock in excess of 9.8% (in value or number of shares) of the outstanding
shares of Common Stock of the Company unless such Person is an Excepted Holder
(in which case the Excepted Holder Limit shall be applicable); (ii) no Person
may Beneficially Own or Constructively Own shares of Equity Stock of the Company
in excess of 9.8% of the value of the total outstanding shares of Equity Stock
of the Company, unless such Person is an Excepted Holder (in which case the
Excepted Holder Limit shall be applicable); (iii) no Person may Beneficially Own
or Constructively Own Equity Stock that would result in the Company being
“closely held” under Section 856(h) of the Code or otherwise cause the Company
to fail to qualify as a REIT; and (iv) no Person may Transfer shares of Equity
Stock if such Transfer would result in the Equity Stock of the Company being
owned by fewer than one hundred (100) Persons.  Any Person who Beneficially Owns
or Constructively Own or attempts to Beneficially Own or Constructively Own
shares of Equity Stock which causes or will cause a Person to Beneficially or
Constructively Own shares of Equity Stock in excess or in violation of the above
limitations must immediately notify the Company.  If any of the restrictions on
transfer or ownership are violated, the shares of Equity Stock represented
hereby will be automatically transferred to a Trustee of a Trust for the benefit
of one or more Charitable Beneficiaries.  In addition, upon the occurrence of
certain events, attempted Transfers in violation of the restrictions described
above may be void ab initio.  All capitalized terms in this statement have the
meanings defined in the Company’s Articles of Incorporation, as the same may be
amended from time to time, a copy of which, including the restrictions on
transfer and ownership, will be furnished to each holder of Equity Stock of the
Company on request and without charge.

 

B-1

--------------------------------------------------------------------------------

 